            Case 7:15-cr-00468-VB Document 162 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 ORDER
v.                                                           :
                                                             :
                                                                 15 CR 468-09 (VB)
JULIO RENTA,                                                 :
                           Defendant.                        :
-------------------------------------------------------------x

        A status conference in this violation of supervised release matter is scheduled for

May 29, 2020, at 11:00 a.m. Because of the current public health emergency, the Court will

conduct the proceeding by telephone conference call, provided defendant waives his right to be

physically present and consents to appear by telephone after consultation with counsel.

        Accordingly, it is hereby ORDERED:

        1. By May 22, 2020, defense counsel shall advise the Court in writing as to whether

defendant waives his right to be physically present and consents to appear by telephone at the

proceeding on May 29.

        2. At the time of the scheduled proceeding, all counsel and defendant shall attend by

calling the following number and entering the access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567

Dated: May 15, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
